 



Exhibit 10.2
SECOND AMENDMENT TO
AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
     SECOND AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
(this “Amendment”), dated as of May 2, 2005 (the “Amendment Date”), is among
INTERSTATE OPERATING COMPANY, L.P., a Delaware limited partnership, as the
Borrower (“Borrower”); the Guarantors; and SOCIETE GENERALE, as Administrative
Agent (the “Administrative Agent”) on behalf of the Lenders.
RECITALS:
     A.     The Borrower; the Administrative Agent; the Lenders and certain
other parties are party to that certain Amended and Restated Senior Secured
Credit Agreement dated as of January 14, 2005, as amended by First Amendment to
Amended and Restated Senior Secured Credit Agreement dated as of February 4,
2005 (the “Original Credit Agreement”).
     B.     The parties hereto desire to amend the Original Credit Agreement and
the other Credit Documents (as defined in the Original Credit Agreement) as
hereinafter provided.
     NOW, THEREFORE, for and in consideration of the covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1.     All terms used in this Amendment, but not defined herein, shall have
the meaning given such terms in the Original Credit Agreement.
     2.     This Amendment shall become effective as of the Amendment Date if on
or prior to the close of business on May 15, 2005 (the “Termination Date”) the
following conditions precedent have been satisfied:

  a.   Documentation. The Administrative Agent shall have received (i)
counterparts of this Amendment executed by the Borrower, the Guarantors and the
Administrative Agent on behalf of the Lenders and (ii) a written consent to this
Amendment from the Required Lenders, substantially in the form of Exhibit A.

  b.   Representations and Warranties. The representations and warranties
contained in this Amendment, and in each Credit Document shall be true and
correct in all material respects both as of the Amendment Date and the date the
other conditions to this Amendment’s effectiveness are satisfied except for
changes which individually or in the aggregate do not constitute a Material
Adverse Change.

  c.   No Default. No Default or Event of Default shall exist as of either the
Amendment Date or the date the other conditions to this Amendment’s
effectiveness are satisfied.

 



--------------------------------------------------------------------------------



 



If this Amendment does not become effective prior to the Termination Date, this
Amendment shall be null and void; provided however that the Borrower shall still
be obligated to reimburse the Administrative Agent for costs and expenses
incurred in connection with this Amendment.
     3.     The term “Credit Agreement” as used in the Credit Documents, shall
mean the Original Credit Agreement, as amended by this Amendment.
     4.     The following definition shall be added to the Credit Agreement in
the correct alphabetical order:
      “Restricted Additional Indebtedness Period” means the portion of any
period indicated in the following chart for which the Leverage Ratio exceeds the
amount set forth in such chart for such period:

          Beginning Date of Applicable Period   Ending Date of Applicable Period
  Leverage Ratio
 
       
Closing Date
  The day immediately prior to the Status Reset Date following the Fiscal
Quarter ending March 31, 2005   3.75 to 1.00
 
       
The Status Reset Date following the Fiscal Quarter ending March 31, 2005
  The day immediately prior to the Status Reset Date following the Fiscal
Quarter ending December 31, 2005   3.50 to 1.00
 
       
The Status Reset Date following the Fiscal Quarter ending December 31, 2005
  No ending date   3.00 to 1.00

     5.     Clause (ii) in paragraph (a) of the definition of “Repayment Event”
is amended by adding the phrase “the incurrence of Permitted Non-Recourse
Designated Entity Indebtedness, and, if no Restricted Additional Indebtedness
Period exists or would result therefrom, then” at the beginning of such clause.
     6.     Clause (A) of Section 2.01(c)(i) is amended by adding the phrase “or
Restricted Additional Indebtedness Period” after the word “Default” in such
clause.

-2-



--------------------------------------------------------------------------------



 



     7.     Section 7.02 of the Credit Agreement is deleted in its entirety and
replaced with the following:
      Section 7.02 Leverage Ratio. The Parent shall not on any date permit the
Leverage Ratio to exceed during the applicable period indicated in the following
chart the amount set forth in such chart for such period:

          Beginning Date of Applicable Period   Ending Date of Applicable Period
  Leverage Ratio
 
       
Closing Date
  The day immediately prior to the Status Reset Date following the Fiscal
Quarter ending March 31, 2005   4.50 to 1.00
 
       
The Status Reset Date following the Fiscal Quarter ending March 31, 2005
  The day immediately prior to the Status Reset Date following the Fiscal
Quarter ending June 30, 2005   4.00 to 1.00
 
       
The Status Reset Date following the Fiscal Quarter ending June 30, 2005
  The day immediately prior to the Status Reset Date following the Fiscal
Quarter ending September 30, 2005   3.75 to 1.00
 
       
The Status Reset Date following the Fiscal Quarter ending September 30, 2005
  The day immediately prior to the Status Reset Date following the Fiscal
Quarter ending December 31, 2005   3.50 to 1.00
 
       
The Status Reset Date following the Fiscal Quarter ending December 31, 2005
  No ending date   3.00 to 1.00

     8.     Societe Generale’s address under the Credit Documents in its
capacity as the Administrative Agent, an Issuing Bank and a Lender is hereby
changed to 1221 Avenue of the Americas, New York, New York 10020, Attention:
Mr. Jerry Parisi.
     9.     Each party hereto represents to the other parties hereto and the
Lenders that such party is authorized to execute this Amendment. In addition,
the Borrower and the Guarantors represent and warrant to the Lenders and the
Administrative Agent that (a) the representations and warranties contained in
this Amendment, and in each Credit Document are true and correct in all material
respects as of the Amendment Date except for changes which individually or in
the aggregate do not constitute a Material Adverse Change, (b) no Default or
Event of Default exists as of the Amendment Date except for any such Default or
Event of Default as is expressly waived or eliminated by this Amendment, and
(c) such Persons have no claims, offsets, or

-3-



--------------------------------------------------------------------------------



 



counterclaims with respect to their respective obligations under the Credit
Documents as of the Amendment Date.
     10.     This Amendment may be executed in multiple counterparts, each of
which shall be an original, but all of which shall constitute but one Amendment.
Facsimile signatures will be deemed to be original signatures.

-4-



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE OF SECOND AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED
CREDIT AGREEMENT]
EXECUTED as of the date first referenced above.

                  BORROWER:
 
                INTERSTATE OPERATING COMPANY, L.P.
 
                By:   Interstate Hotels & Resorts, Inc., its general partner
 
           
 
      By:   /s/ Christopher L. Bennett
 
           
 
           
 
      Name:   Christopher L. Bennett
 
           
 
           
 
      Title:   Senior Vice President and General Counsel
 
           

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE OF SECOND AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED
CREDIT AGREEMENT]

              SOCIÉTÉ GÉNÉRALE, individually as a Lender and as Administrative
Agent and the Bank
 
       
 
  By:   /s/ Jerry Parisi
 
       
 
  Name:   Jerry Parisi
 
       
 
  Title:   MANAGING DIRECTOR
 
       

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE OF SECOND AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED
CREDIT AGREEMENT]
CONSENT AND RATIFICATION
     The Guarantors join in and consent to the terms and provisions of the
attached Amendment and agree that the Amended and Restated Security Agreement,
the Environmental Indemnification Agreement and the Amended and Restated
Guaranty and Contribution Agreement (the “Guaranty”) to which each of the
Guarantors is a party each dated January 14, 2005 remain in full force and
effect, and further that the Guaranteed Obligations (as defined in the Guaranty)
include the additional obligations of the Borrower under the attached Amendment.
     This Consent and Ratification is dated as of the date of the Amendment.

              GUARANTORS:
 
            INTERSTATE HOTELS & RESORTS, INC.
a Delaware corporation
 
       
 
  By:   /s/ Christopher L. Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Senior Vice President and General Counsel
 
       

 



--------------------------------------------------------------------------------



 



              BRIDGESTREET CORPORATE HOUSING
WORLDWIDE, INC.
a Delaware corporation
 
       
 
  By:   /s/ Christopher L. Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Secretary
 
       
 
       
 
            MERISTAR MANAGEMENT (CANMORE) LTD.
a British Columbia (Canada) corporation
 
       
 
  By:   /s/ Christopher L. Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Secretary
 
       
 
       
 
            MERISTAR MANAGEMENT
(VANCOUVER-METRTOWT) LTD.
a British Columbia (Canada) corporation
 
       
 
  By:   /s/ Christopher L. Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Secretary
 
       
 
       
 
            BRIDGESTREET ACCOMMODATIONS, LTD.
Incorporated under the laws of England and Wales
 
       
 
  By:   /s/ Christopher L Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Director
 
       

 



--------------------------------------------------------------------------------



 



              BRIDGESTREET ACCOMMODATION
LONDON LIMITED
Incorporated under the laws of England and Wales
 
       
 
  By:   /s/ Christopher L. Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Director
 
       
 
       
 
            BRIDGESTREET WARDROBE PLACE LIMITED
Incorporated under the laws of England and Wales
 
       
 
  By:   /s/ Christopher L. Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Director
 
       
 
       
 
            LORYT(1) LIMITED
Incorporated under the laws of England and Wales
 
       
 
  By:   /s/ Christopher L. Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Director
 
       
 
       
 
            APALACHEE BAY SAS
Incorporated under the laws of France
 
       
 
  By:   /s/ Christopher L. Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Secretary
 
       

 



--------------------------------------------------------------------------------



 



                      MERISTAR MANAGEMENT COMPANY, L.L.C.
a Delaware limited liability company
 
                    MERISTAR AGH COMPANY, L.L.C.
a Delaware limited liability company
 
                    CAPSTAR ST. LOUIS COMPANY, L.L.C.
a Delaware limited liability company
 
                    MERISTAR LAUNDRY, L.L.C.
a Delaware limited liability company
 
                    MERISTAR STORRS COMPANY, L.L.C.
a Delaware limited liability company
 
                    THE NETEFFECT STRATEGIC ALLIANCE, LLC
a Delaware limited liability company
 
                    INTERSTATE NHF, LLC
a Delaware limited liability company
 
                    By:   Interstate Operating Company, L.P.
a Delaware limited partnership, its managing member
 
                        By:   Interstate Hotels & Resorts, Inc.
a Delaware corporation, its general partner
 
               
 
          By:   /s/ Christopher L. Bennett
 
               
 
          Name:   Christopher L. Bennett
 
               
 
          Title:   Senior Vice President and General Counsel
 
               

 



--------------------------------------------------------------------------------



 



                      BRIDGESTREET MARYLAND, LLC
a Delaware limited liability company
 
                    BRIDGESTREET MINNEAPOLIS, LLC
a Delaware limited liability company
 
                    BRIDGESTREET MIDWEST, LLC
a Delaware limited liability company
 
                    BRIDGESTREET SOUTHWEST, LLC
a Delaware limited liability company
 
                    BRIDGESTREET OHIO, LLC
a Delaware limited liability company
 
                    BRIDGESTREET CALIFORNIA, LLC
a Delaware limited liability company
 
                    BRIDGESTREET COLORADO, LLC
a Delaware limited liability company
 
                    BRIDGESTREET NORTH CAROLINA, LLC
a Delaware limited liability company
 
                    BRIDGESTREET RALEIGH, LLC
a North Carolina limited liability company
 
                    By:   Interstate Operating Company, L.P.
a Delaware limited partnership, their sole member
 
                        By:   Interstate Hotels & Resorts, Inc.
a Delaware corporation, its general partner
 
               
 
          By:   /s/ Christopher L. Bennett
 
               
 
          Name:   Christopher L. Bennett
 
               
 
          Title:   Senior Vice President and General Counsel
 
               

 



--------------------------------------------------------------------------------



 



              INTERSTATE HOTELS COMPANY
a Delaware corporation
 
            INTERSTATE INVESTMENT CORPORATION
a Delaware corporation
 
            INTERSTATE PARTNER CORPORATION
a Delaware corporation
 
            INTERSTATE PROPERTY CORPORATION
a Delaware corporation
 
            NORTHRIDGE HOLDINGS, INC.
a Delaware corporation
 
            IHC HOLDINGS, INC.
a Delaware corporation
 
            INTERSTATE MEMBER INC.
a Delaware corporation
 
            CROSSROADS HOSPITALITY MANAGEMENT COMPANY
a Delaware corporation
 
            COLONY HOTELS AND RESORTS COMPANY
a Delaware corporation
 
            SUNSTONE HOTEL PROPERTIES, INC.
a Colorado corporation
 
       
 
  By:   /s/ Christopher L. Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Secretary
 
       
 
            NORTHRIDGE INSURANCE COMPANY
a corporation organized under the laws of the Cayman Islands
 
       
 
  By:   /s/ Christopher L. Bennett
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Director
 
       

 



--------------------------------------------------------------------------------



 



                  INTERSTATE PROPERTY PARTNERSHIP, L.P.
a Delaware limited partnership
 
                By:   Interstate Property Corporation
a Delaware corporation, its general partner
 
           
 
      By:   /s/ Christopher L. Bennett
 
           
 
      Name:   Christopher L. Bennett
 
           
 
      Title:   Senior Vice President and General Counsel
 
           
 
                INTERSTATE/DALLAS GP, L.L.C.
a Delaware limited liability company
 
                By:   Interstate Property Corporation
a Delaware corporation, its managing member
 
           
 
      By:   /s/ Christopher L. Bennett
 
           
 
      Name:   Christopher L. Bennett
 
           
 
      Title:   Senior Vice President and General Counsel
 
           

 



--------------------------------------------------------------------------------



 



                      INTERSTATE PITTSBURGH HOLDINGS, L.L.C.
a Delaware limited liability company
 
                    INTERSTATE MANCHESTER COMPANY, L.L.C.
a Delaware limited liability company
 
                    By:   Interstate Property Partnership, L.P.
a Delaware limited liability company, their sole member
 
                        By:   Interstate Property Corporation
a Delaware corporation, its general partner
 
               
 
          By:   /s/ Christopher L. Bennett
 
               
 
          Name:   Christopher L. Bennett
 
               
 
          Title:   Senior Vice President and General Counsel
 
               

                  INTERSTATE HOUSTON PARTNER, L.P.
a Delaware limited partnership
 
                INTERSTATE/DALLAS PARTNERSHIP, L.P.
a Delaware limited partnership
 
                By:   Interstate Property Corporation
a Delaware corporation, their general partner
 
           
 
      By:   /s/ Christopher L. Bennett
 
           
 
      Name:   Christopher L. Bennett
 
           
 
      Title:   Senior Vice President and General Counsel
 
           
 
                INTERSTATE HOTELS, LLC
a Delaware limited liability company
 
                By:   Northridge Holdings, Inc.
a Delaware corporation, its managing member
 
           
 
      By:   /s/ Christopher L. Bennett
 
           
 
      Name:   Christopher L. Bennett
 
           
 
      Title:   Secretary
 
           

 



--------------------------------------------------------------------------------



 



                      CONTINENTAL DESIGN AND SUPPLIES COMPANY, L.L.C.
a Delaware limited liability company
 
                    IHC MOSCOW SERVICES, L.L.C.
a Delaware limited liability company
 
                    PAH-HILLTOP GP, LLC
a Delaware limited liability company
 
                    PAH-CAMBRIDGE HOLDINGS, LLC
a Delaware limited liability company
 
                    CROSSROADS HOSPITALITY COMPANY, L.L.C.
a Delaware limited liability company
 
                    IHC MOSCOW SERVICES, LLC
a Delaware limited liability company
 
                    IHC SERVICES COMPANY, L.L.C.
a Delaware limited liability company
 
                    By:   Interstate Hotels, LLC
a Delaware limited liability company, their managing member
 
                        By:   Northiidge Holdings, Inc.
a Delaware corporation, its managing member
 
               
 
          By:   /s/ Christopher L. Bennett
 
               
 
          Name:   Christopher L. Bennett
 
               
 
          Title:   Secretary
 
               

 